UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6903


WARREN CHASE,

                Plaintiff - Appellant,

          v.

GOVERNOR MARTIN J. O'MALLEY; LIEUTENANT ANTHONY G. BROWN;
SECRETARY GARY D. MAYNARD; ACTING CHIEF JUDY PRESTON; RACHEL
QUEEN,

                Defendants - Appellees.



                            No. 11-7192


WARREN CHASE,

                Plaintiff - Appellant,

          v.

WARDEN,

                Defendant - Appellee.



Appeals from the United States District Court for the District
of Maryland, at Baltimore. Catherine C. Blake, District Judge.
(1:11-cv-01414-CCB; 1:08-cv-01790-CCB)


Submitted:   February 10, 2012            Decided:   February 17, 2012


Before AGEE, DAVIS, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Warren Chase, Appellant Pro Se.    Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In these consolidated appeals,                 Warren Chase appeals a

district court order dismissing his complaint because he did not

show that he was in imminent danger of serious physical injury

(No.   11-6903),      see    28   U.S.C.   § 1915(g)       (2006),    and    an    order

dismissing complaints that were consolidated by the court (No.

11-7192).    We affirm.



            No. 11-6903

            This court reviews de novo a district court’s finding

that the “three striker” did not show that he was in imminent

danger of serious physical injury in order to proceed under 28

U.S.C. § 1915(g) (2006).            Andrews v. King, 398 F.3d 1113, 1118

(9th Cir. 2005); Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th

Cir. 2003).       Under the Prison Litigation Reform Act, a prisoner

who brings a civil action or an appeal who has had three or more

actions or appeals dismissed as frivolous, malicious, or for

failure to state a claim upon which relief may be granted, may

not    proceed    without     prepayment       of   fees    unless    he    is    “under

imminent     danger     of    serious      physical        injury.”         28    U.S.C.

§ 1915(g).       It is undisputed that Chase is a “three striker.”

            We note that “the requisite imminent danger of serious

physical injury must exist at the time the complaint or the

appeal is filed . . . . Moreover, the exception focuses on the

                                           3
risk   that    the    conduct    complained         of   threatens    continuing     or

future injury, not on whether the inmate deserves a remedy for

past misconduct.”        Martin v. Shelton, 319 F.3d 1048, 1050 (8th

Cir. 2003) (citations omitted); Banos v. O’Guin, 144 F.3d 883,

885 (5th Cir. 1998) (imminent danger must exist at the time the

plaintiff files the complaint).                     In Martin, the court stated

that an inmate must make “specific fact allegations of ongoing

serious    physical      injury,     or        of    a   pattern      of     misconduct

evidencing the likelihood of imminent serious physical injury.”

Martin, 319 F.3d at 1050.

              We have reviewed the record and affirm the district

court’s    order.        We     conclude       Chase     did   not    make     specific

allegations that would support a finding that when he filed his

complaint he was in imminent danger of serious physical injury.



              No. 11-7192

              Chase filed a series of complaints and other filings

that were consolidated by the district court.                        He alleged that

his food was poisoned by prison guards, that he was being denied

his meals and that his incoming and outgoing legal mail was

being destroyed by prison authorities or being tampered with.

The    district      court    dismissed    the        allegations     regarding     the

prison meals under the doctrine of res judicata, because Chase

raised these allegations in a prior complaint dealing with the

                                           4
same time period.            The court also found that Chase’s allegations

concerning his mail were without merit.

               This    court    limits       review      to   issues    raised    in    the

informal brief.             See 4th Cir. R. 34(b).             Issues not raised in

the    brief     are    considered          abandoned.         Edwards    v.     City    of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (concluding

that issues not raised in opening brief are deemed abandoned).

               In his pro se informal brief, Chase does not challenge

the finding that he previously litigated his claim regarding the

treatment       of    his    meals     to   his    detriment.          Accordingly,      we

consider the issue abandoned.

               We also conclude that the district court did not err

in    finding    that       Chase’s    claim      regarding     his    legal    mail    was

without merit.              In order to establish a claim of denial of

access    to    the     courts,       an    inmate    cannot    rely     on    conclusory

allegations but must instead allege an actual injury or specific

harm or prejudice that has resulted from the denial.                           Cochran v.

Morris, 73 F.3d 1310, 1317 (4th Cir. 1996) (en banc).                               Chase

failed to allege any actual injury resulting from the alleged

conduct of prison authorities with regard to his legal mail.

               Accordingly,      we    affirm      the    district     court’s    orders.

We also deny as moot the motion to consolidate.                           We also deny

the motion for a TRO/Protective order.                        We dispense with oral

argument because the facts and legal contentions are adequately

                                              5
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  6